                                               USDC SONY
                                               DOCUMENT
                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                   DOC#
SOUTHERN DISTRICT OF NEW YORK                  DATEF-1-LE--D-:~----~.J_-...d.-~-----_-__

PETER GITZIS et al.,

                        Plaintiffs,           19cv7545 (JGK)

              - against -                     ORDER

LOREN BAILY-SCHIFFMAN et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     The time to show cause why this case should not be

dismissed without prejudice for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) or because it is

duplicative of Galanova v. Portnoy, No. 19-cv-1451 (S.D.N.Y.)

having passed, the Court now dismisses this case without

prejudice pursuant to Rule 41(b) and as duplicative of case No.

19-cv-1451.

SO ORDERED.

Dated:    New York, New York
          February 11, 2020

                                      United States District Judge




                                          Copy mailed to pro se party(ies)
                                                 at docket address
